Citation Nr: 1340789	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  13-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

4.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing in Washington D.C. in his March 2013 substantive appeal.  In September 2013, the Board notified the Veteran that he had been scheduled for a Board hearing in Washington D.C. on November 13, 2013.  In an October 8, 2013 letter, however, the Veteran's representative indicated that the Veteran's physical health and financial status precluded his attendance at a hearing in Washington D.C. and requested that the hearing be rescheduled at the Newark, New Jersey RO.  

38 C.F.R. § 20.702(c) (2013) permits that a Board hearing be rescheduled, if such request for rescheduling is made within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date.  As the October 2013 letter from the Veteran's representative complied with the above requirements, the request for rescheduling the hearing at the Newark RO is granted.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a hearing type of his choosing (videoconference or travel board) before the Board at the Newark, New Jersey RO for the issues of entitlement to service connection for ischemic heart disease, diabetes mellitus, and peripheral neuropathy, as well as a compensable initial rating for bilateral hearing loss.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


